

113 HR 3929 IH: Pullman National Historical Park Act
U.S. House of Representatives
2014-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



   I113th CONGRESS2d SessionH. R. 3929IN THE HOUSE OF REPRESENTATIVESJanuary 27, 2014Ms. Kelly of Illinois (for herself, Mr. Quigley, Mr. Lipinski, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish Pullman National Historical Park in the State of Illinois as a unit of the National Park System, and for other purposes.1.Short titleThis Act may be cited as the Pullman National Historical Park Act.2.FindingsCongress finds the following:(1)The Pullman Historical District was designated as a National Historic Landmark (NHL) District in 1970 by the Secretary of the Interior for its significance to American labor history, social history, architecture, urban planning, and the events that took place at Pullman were pivotal in creating the world’s first national Labor Day holiday.(2)The Historic Pullman District, built between the years of 1880 and 1884, was established by George M. Pullman, owner of the Pullman Palace Car Company. Pullman envisioned an industrial town that provided employees with a model community and suitable living conditions for workers and their families. The town, which consisted of over 1,000 buildings and homes, was awarded The World’s Most Perfect Town at the International Hygienic and Pharmaceutical Exposition in 1896.(3)The Pullman factory site is a true symbol of the historic American struggle to achieve fair labor practices for the working class, with the original factory serving as the catalyst for the first industry-wide strike in the United States. In the midst of economic depression in 1894, Pullman factory workers initiated a strike to protest unsafe conditions and reductions in pay that, when taken up as a cause by the American Railway Union (ARU), crippled the entire rail industry. The strike continued even in the face of a Federal injunction and a showdown between laborers and Federal troops that turned violent and deadly. But the strike also set a national example for the ability of working Americans to change the existing system in favor of more just practices for protecting workers rights and safety.(4)The Pullman community was the site of the famous 1894 Pullman labor strike. Following the deaths of a number of workers at the hands of the U.S. military and U.S. Marshals during that strike, the United States Congress unanimously voted to approve rush legislation that created a national Labor Day holiday. President Grover Cleveland signed it into law a mere six days after the end of the strike.(5)The Pullman Car Company also played an important role in African-American and early Civil Rights history through the legacy of the Pullman Porters. Many of the Pullman Porters were ex-slaves who were employed in a heavily discriminatory environment immediately following the Civil War. These men, who served diligently between the 1870s and the 1960s, have been commended for their level of service and attention to detail, as well as their contributions to the development of the Black middle class. The information, ideas, and commerce they carried across the country (while traveling on trains) helped to bring education and wealth to Black communities everywhere. Their positive role in the historical image of the first-class service that was made available on Pullman cars is unmistakable.(6)Pullman was the seminal home to the Brotherhood of Sleeping Car Porters, the first African-American labor union with a collective bargaining agreement, founded by civil rights pioneer A. Philip Randolph in 1925. This union fought against discrimination and in support of just labor practices, and helped lay the groundwork for what became the great Civil Rights Movement of the 20th century.(7)The Pullman community is a paramount illustration of the work of architect Solon Spencer Beman and a well-preserved example of 19th century community planning, architecture, and landscape design. The community is comprised of a number of historic structures, including the Administration (Clock-tower) Building, Hotel Florence, Greenstone Church, Market Square, and hundreds of units of row houses built for Pullman workers.(8)The preservation of Pullman has been threatened by plans for demolition in 1960 and by a fire in 1998, which damaged the iconic clock-tower and the rear erecting shops. The restoration and preservation led by the diligent efforts of community organizations, foundations, non-profits, residents, and the local and State government were vital to the protection of the site.(9)Due to the Pullman’s historic and architectural significance, the site is designated as—(A)a registered National Historic Landmark District;(B)an Illinois State Landmark; and(C)a City of Chicago Landmark District.(10)The preservation, enhancement, economic, and tourism potential and management of the Pullman National Historical Park’s important historical and architectural resources requires cooperation and partnerships from among local property owners, local, State, and Federal Government entities, the private and non-profit sectors, and more than 100 civic organizations who have expressed support for community preservation through the creation of  Pullman National Historical Park.3.Establishment of Pullman National Historical Park(a)Establishment and purposeThere is hereby established Pullman National Historical Park in the State of Illinois for the purposes of—(1)preserving and interpreting for the benefit of future generations the significant labor, industrial and social history; the significant civil rights history; and the significant architectural structures in Pullman National Historical Park;(2)preserving and interpreting for the benefit of future generations the role of Pullman in the creation of the world’s first national Labor Day holiday;(3)coordinating preservation, protection, and interpretation efforts by Federal, State, or local governmental entities, and/or private and nonprofit organizations; and(4)coordinating appropriate management options needed to ensure the protection, preservation, and interpretation of the many significant aspects of the site.(b)BoundariesThe boundaries of Pullman National Historical Park should reflect and not exceed the boundaries of the Pullman Historic District in Chicago, which is between 103rd Street on the north, 115th Street on the south, Cottage Grove Avenue on the west, and the Norfolk & Western Rail Line on the east. The area encompasses about 300 acres. The National Park Service would initially own only the Pullman Factory Complex, including the Administration/Clock Tower Building and rear erecting shops and the approximately 13 acres of land on which the structures sit, which would be conveyed to the National Park Service by the State of Illinois. All future land, buildings, and assets could be transferred to the Federal Government by donation, transfer, or exchange only.4.Administration(a)In generalThe Secretary of the Interior shall administer Pullman National Historical Park in accordance with—(1)this Act; and(2)the laws generally applicable to units of the National Park System, including—(A)the National Park Service Organic Act (16 U.S.C. 1 et seq.); and(B)the Act of August 21, 1935 (16 U.S.C. 461 et seq.).Additionally, nothing in this law modifies any authority of the United States to carry out Federal laws on Federal land located within the Park.(b)Cooperative agreementsThe Secretary may also enter into cooperative agreements with the State or other public and non-public parties, under which the Secretary may identify, interpret, and provide assistance for the preservation of non-Federal properties within the Park (and at sites in close proximity to the Park but outside boundaries), including providing for placement of directional and interpretive signage, exhibits, and technology-based interpretive devices.(c)Land and property acquisitionAll land, buildings, structures, or interests in land owned by the State or any other political, private, or non-profit entity may be acquired by the Federal Government by donation, transfer, exchange, or purchase from a willing seller.(d)Management planNot later than 3 fiscal years after the date on which funds are first made available to carry out this Act, the Secretary, in consultation with the State, shall complete a general management plan for the Park in accordance with—(1)section 12(b) of the National Park System General Authorities Act (16 U.S.C. 1a–7(b)); and(2)any other applicable laws.